                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

CHRISTOPHER WESLEY                                    CIVIL ACTION NO. 3:19-cv-00006

                                                     SECTION P
VS.
                                                      JUDGE TERRY A. DOUGHTY

DARREL VANNOY                                         MAG. JUDGE KAREN L. HAYES

                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge=s Report and Recommendation is correct and that

judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner Christopher

Wesley=s Petition for Writ of Habeas Corpus, [Doc. No. 1], is DENIED and DISMISSED

WITH PREJUDICE as time-barred under 28 U.S.C. ' 2244(d).

       MONROE, LOUISIANA, this 27th day of February, 2019.




                                                   ______________________________________
                                                     TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
